UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-2406



BRIDGET ALLEN, individually and a class
representative of the protected class of RCI
employees,

                                                 Plaintiff - Appellant,

             versus


RESOURCE CONSULTANTS INCORPORATED; JOHN BREHM;
LINDA COOPERWOOD; CHRISTOPHER GOLSON; MICHAEL
FULKERSON; RONALD O. LEWIS; FRANCINIA LITTLE;
MASOOD MEMON, in their official capacities;
TANVEER MALIK; AL ROUSE, in their official
capacities; WALTER SWINDELL, in their official
capacities; STEVE SHUPAK, in their official
capacities;   GEORGE   TROENDELL,   in   their
official capacities,

                                                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-03-1474-A)


Submitted:    January 13, 2005               Decided:   January 19, 2005


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bridget Allen, Appellant Pro Se. Michael Andrew Viccora, SEYFARTH
SHAW, Washington, D.C., for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

              Bridget Allen appeals the district court’s order granting

the Defendant’s motion to dismiss her civil rights and employment

discrimination action filed under 42 U.S.C. §§ 1981, 1985, 1986

(2000).   We have reviewed the record and conclude the district

court   did    not   abuse   its   discretion   or   discriminate   when   it

dismissed Allen’s complaint before holding a pre-trial conference

under Fed. R. Civ. P. 16(a).            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid in the

decisional process.


                                                                    AFFIRMED




                                     - 3 -